            Case 19-90927       Doc 4-2    Filed 09/27/19 Entered 09/27/19 13:17:17             Desc Exhibit
                                           Proposed Budget Page 1 of 1

                                       1                 2                3            4               5
                                      9/27/2019         10/4/2019       10/11/2019 10/18/2019       10/25/2019
Cash Receipt
Collection                        $   106,888       $    106,888    $     119,996   $ 135,070   $     146,649
Less: D&A and Markdowns
Less: Accrued Markdowns
Total Net Cash Receipts           $   106,888       $    106,888    $     119,996   $ 135,070   $     146,649


Total Cash In

Cash Distribursements
Salary Expense                    $          -      $     67,883    $         -     $ 67,883    $         -
Health Insurance                  $          -      $     18,219    $         -     $     -     $         -
Shipping Expense                  $       12,104    $     12,104    $      12,104   $ 12,104    $      14,167
Shipping Supply Expense           $        7,914    $        -      $       7,696   $     -     $       8,523
Office Expense                    $          752    $        752    $         752   $     752   $         752
Office Rent Expense               $          -      $        -      $       9,115   $     -     $      19,800
Utilities Expense                 $        4,411    $        -      $         -     $     -     $       4,411
Domestic Travel                   $          -      $        -      $       2,500   $     -     $         -
International Travel Expense      $          -      $        -      $         -     $     -     $         -
Misc Expenses                     $          -      $      1,400    $         -     $     -     $         -
Accounting & Auditing Expense     $          -      $        217    $         217   $     217   $         217
BK Professional Fees              $          -      $        -      $         -     $     -     $         -
Other Agency and Club Fee         $          -      $        -      $         -     $     -     $         -
Corporation License and Renew     $          -      $        -      $         -     $     -     $         -
Selling and Marketing Expense     $       27,182    $     28,541    $      29,968   $ 31,467    $      33,040
Merchandise Processing Fee        $          -      $        -      $         -     $     -     $         -
Sales Tax                         $          -      $      6,000    $         -     $     -     $         -
Insurance-Business                $        5,225    $        -      $       1,075   $   1,687   $       5,225
Credit Card                       $          572    $        572    $         572   $     572   $         572
Bank and Merchant Service         $          -      $        -      $         -     $     -     $         -
Other Processing Charge           $          -      $        -      $         -     $     -     $         -
Web Hosting & Domains             $          -      $        -      $         -     $     -     $         -
IT Maintain Expense               $          -      $      1,250    $         -     $     -     $         -
Customer Refund                   $            20   $        375    $         -     $     -     $           20
New PO for products               $          -      $        -      $      50,000   $ 600,000   $      50,000
UST Fees                          $          -      $        -      $       1,986   $     -     $         -
UPS Interest                      $          -      $        -      $         -     $     -     $         -
Vendor payment
Total Distribursements            $       58,180    $    137,313    $     115,985   $ 714,681   $     136,727


Beginning Cash                    $    27,751 $           76,459 $         46,033 $ 50,044 $          150,432
Total Disbursements               $   (58,180) $        (137,313) $      (115,985) $ (714,681) $     (136,727)
Total Receipts                    $   106,888 $          106,888 $        119,996 $ 135,070 $         146,649

Ending Cash                       $       76,459    $     46,033    $      50,044   $ 150,432   $     160,354
